United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40324
                         Summary Calendar



MICHAEL J. MORALES,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, Commissioner of
the Social Security Administration,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. B-03-CV-82
                      --------------------

Before JOLLY, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Michael J. Morales appeals the affirmance of the

Commissioner’s denial of his application for Supplemental

Security Income.   The Commissioner has filed an unopposed motion

to remand for further administrative proceedings, pursuant to the

fourth sentence of 42 U.S.C. § 405(g).

     A remand pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) requires that this court also enter a judgment

affirming, reversing, or modifying the Commissioner’s decision.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40324
                               -2-

See Shalala v. Schaefer, 509 U.S. 292, 296-97 (1993).   Therefore,

we REVERSE the district court’s judgment, GRANT the motion to

remand, and REMAND to the district court with instructions to

remand to the Commissioner for rehearing.